Citation Nr: 0428258	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  01-08 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased original evaluation for 
residuals of a left hip injury with degenerative changes, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for arthritis of the 
left knee, claimed as secondary to the left hip disability.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as secondary to the left 
hip disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel
INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from December 2000 and March 2002 rating 
decisions of the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO).


REMAND

Initially, the Board notes that a significant change in the 
law occurred during the pendency of this appeal, when, on 
November 9, 2000, the President signed into law the VCAA.  
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  The RO has not provided the veteran with the 
required notices in this case.   Specifically, the RO should 
inform the veteran of what is necessary for his claims to be 
granted, what the RO will do, what he must do and he must be 
asked to provide all available evidence.

The record indicates that Dr. Mark Gold has treated the 
veteran from 1994 to the present.  The RO must contact Dr. 
Gold and obtain all available treatment records.  Decisions 
of the Board must be based on all of the evidence that is 
known to be available.  38 U.S.C.A. § 5103(A) (West 2002).

The Board also finds that an additional examination for the 
veteran's left hip disability is required.  The veteran has 
stated that his hip disability has worsened since he was last 
examined in 2001.  The Board finds that a new examination is 
necessary to determine the current level of the veteran's 
disability due to his left hip disability.  Moreover, while 
the report of examination in 2001 did contain an opinion 
concerning the question of whether the service connected 
disability caused the back and knee conditions, no opinion 
was advanced with respect to whether the service connected 
disability was aggravating the back and knee disabilities.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that "fulfillment of the statutory duty to 
assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling him what is necessary for 
his claims to be granted in this case, 
what evidence he must obtain and what 
evidence the RO will obtain, as well as 
informing him of the need to submit all 
available evidence that corroborates his 
claims.  The RO must send a letter 
relating to these notices and duties.

2.  The RO should request all treatment 
records from Dr. Mark Gold, 3010 Altama 
Ave, Brunswick, GA 31520, dated from 1994 
to the present.  If no records are 
available, the RO should obtain written 
confirmation of that fact.

3.  The RO should schedule the veteran 
for an orthopedic examination in order to 
determine the extent of his disability 
due to residuals of a left hip injury and 
the etiology of any back and left knee 
disability present.  All indicated tests 
should be performed, including X-rays if 
necessary.  The examiner is requested to 
specifically address any limitation of 
motion of the hip or thigh, as well as 
address whether there is any ankylosis of 
the left hip.  Additionally, the examiner 
is requested to offer an opinion as to 
the functional limitation caused by pain 
in the veteran's left hip, including 
during flare-ups.   The examiner should 
describe any anatomical changes or 
functional loss, including the inability 
to perform normal working movements with 
normal strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness and document all objective 
evidence of these symptoms.  The examiner 
is requested to provide an opinion as to 
the degree of functional loss likely to 
result from a flare-up of symptoms or on 
extended use and to not limit an 
evaluation to a point in time when the 
symptoms are quiescent.    See, 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003).  Functional 
loss should be portrayed in terms of 
additional loss of range of motion, if 
feasible.  DeLuca v. Brown, 8 Vet.App. 
202, at 204-206, 208 (1995).  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbation of symptoms.  

With respect to the back and left knee 
disabilities, the examiner should render 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that (a) the back or left knee 
condition was caused by the left hip 
disability or, if no such relationship is 
found, (b) whether the back or left knee 
condition was aggravated by the service 
connected left hip disability.  A 
complete rationale for the opinions given 
should be provided.

4.  Following the above, the RO should 
readjudicate the veteran's claims, 
including reviewing all newly obtained 
evidence.  The Board has rephrased the 
issue on the title page to reflect that 
the veteran's claim with respect to his 
increased rating for the left hip is an 
initial rating claim.  See, Fenderson v. 
West, 12 Vet. App. 119 (1999) (separate 
or "staged" ratings must be assigned in 
initial rating claims where the evidence 
shows varying levels of disability for 
separate periods of time).  The RO should 
specifically address whether a staged 
rating is appropriate in the veteran's 
claim.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided an supplemental statement of the 
case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




